Citation Nr: 0205313	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.  

(The issues of entitlement to service connection for a right 
knee disorder and entitlement to a temporary total evaluation 
for surgical treatment of the right knee requiring 
convalescence pursuant to 38 C.F.R. § 4.30 (2001) will be 
addressed in a forthcoming decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1973.  He also served in the National Guard, 
including from January to April 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 30 percent evaluation for a left 
knee disability and denied entitlement to service connection 
for a right knee disability.  A May 1998 rating decision 
denied entitlement to a temporary total evaluation for 
surgical treatment of the right knee requiring convalescence.  

In October 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.  In August 2001, the veteran 
provided oral testimony at a Travel Board hearing with the 
undersigned Member of the Board at the RO, in Waco, Texas, a 
transcript of which has been associated with the claims file.

In a May 2001 rating decision the RO granted service 
connection for left knee degenerative arthritis with limited 
motion and assigned a 10 percent evaluation, effective May 
20, 1997 date of receipt of claim.  

The Board has determined that further development is 
warranted with regard to the issue of entitlement to service 
connection for a right knee disorder.  This development will 
be accomplished by the Board, and the inextricably 
intertwined issue of entitlement to a temporary total rating 
based on convalescence following surgical treatment of the 
right knee is deferred pending the outcome of the additional 
development.  These issues will be the subjects of a 
forthcoming decision.  See 67 Red. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9).


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum evaluation for 
severe left knee impairment under the schedular criteria for 
Diagnostic Code 5257.  An unusual or exceptional disability 
picture justifying an extraschedular rating has not been 
shown.  

2.  The veteran's left knee disability is principally 
manifested by persistent pain with arthritis and limitation 
of motion with additional functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.71a, Diagnostic Code 
5257 (2001).

2.  The criteria for an initial evaluation of 20 percent for 
left knee degenerative joint disease with limited motion have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records shows that in April 
1990 the veteran sustained an injury to his left knee and 
subsequently underwent surgery in October 1990.  

The veteran was accorded a VA examination in March 1991.  It 
was noted that he continued to walk with a full leg brace and 
used a cane for aid in ambulation.  

In a May 1991 rating decision, the RO established service 
connection for residuals, injury, left knee, postoperative 
and assigned a 30 percent evaluation, effective from April 9, 
1990.  

In an August 1991 rating decision, the RO granted a temporary 
total evaluation for left knee disability under 38 C.F.R. § 
4.30, effective from October 3, 1990 to April 30, 1991.  

The veteran was accorded a VA joints examination in May 1993.  
At that time he reported no complaints pertinent to his right 
knee.  There were no abnormalities of the right knee noted.  
The left knee revealed no swelling, subluxation, instability, 
or non-union.  Flexion was to 100 degrees and extension was 
to 0 degrees.  

Associated with the claims file are VA clinical records dated 
from February 1997 to February 1998.  In February 1997 the 
veteran was seen with complaints of severe right knee pain 
with ambulation.  The provisional diagnosis was suspected 
internal derangement, questionable both knees.  In February 
and March 1997 he was seen with complaints relative to his 
right knee.  Nonetheless, physical findings for the left knee 
were noted.  The left knee was noted to have a healed midline 
anterior incision.  There was no instability to stressing.  
There was decreased range of motion and marked crepitus, but 
no points of tenderness.  The diagnosis for the left knee was 
status post thigh tibia osteotomy with improved alignment.  
An examination conducted in March 1997 revealed mild swelling 
of the left knee and range of motion from 0 to 80 degrees.  
The diagnosis was degenerative joint disease.  In April 1997 
he was diagnosed with tear medial meniscus, right knee.  He 
underwent right knee arthroscopy with partial meniscectomy in 
May 1997.  Follow-up treatment was conducted from May to 
February 1998.  

Associated with the claims file is an undated VA clinical 
progress note, wherein the examiner opined that the veteran's 
right knee symptoms are not related to his service-connected 
left knee. 

The veteran was accorded a VA examination in March 1998.  On 
examination he was able to flex both knees on ambulation with 
an almost waddling stance in ambulation.  He was unable to 
ambulate on his heels and had some difficulty ambulating on 
his toes.  He was unable to perform the heel-toe walk.  There 
was no obvious edema or ballottements.  He experienced pain 
with the left knee flexed at 90 degrees, negative 50 degrees 
and was able to flex the left knee at 100 degrees negative 40 
degrees.  There was no effusion noted.  He was hypersensitive 
to touch for both knees.  The diagnoses were that the veteran 
sustained bilateral knee injuries from a maneuver occurring 
in 1990 which was followed by bilateral knee surgeries with 
right knee status post arthroscopic surgery and left knee 
upper tibial postoperative tibial osteotomy and mild 
degenerative joint changes.  

In October 1998 the veteran presented oral testimony before a 
hearing officer at the RO.  The veteran stated that he 
injured his left knee during mount training.  As a result he 
underwent surgical treatment and physical therapy.  The 
injury created limited mobility due to instability, and 
falling was quite frequent.  He wears braces on both knees 
due to instability.  The left knee aggravates the right knee.  
Walking also aggravates the knees.  He continues to use a 
cane for stability.  He takes Ibuprofen for pain.  Total knee 
replacements have been recommended.  

The veteran was accorded a VA examination in December 1998.  
At that time he wore braces on both knees.  On examination 
the medial and lateral ligaments were intact.  Crepitus was 
heard with flexion of the knee.  Range of motion was 0 to 90 
degrees.  There was severe pain, from 80-90 degrees.  Passive 
range of motion was to 100 degrees.  McMurray's test was 
positive with severe guarding.  Apley's test produced severe 
guarding and pain.  He was unable to bend or squat.  The 
diagnoses were left knee degenerative joint changes, upper 
tibial -ostomy, right knee meniscus tear with degenerative 
joint changes, and chondromalacia of "throchlea" and 
patella in the lateral facet.  The examiner opined that the 
service connected injury of the left knee very unlikely 
caused meniscus problem or degenerative joint disease of the 
right knee.  

Associated with the claims file are VA clinical records dated 
from July 2000 to July 2001 that show the veteran was seen on 
occasions with complaints of right knee pain, swelling, 
locking, and giving way.  

In February 2000, the veteran presented oral testimony before 
the undersigned Board Member.  The veteran stated that he 
continues to suffer with pain, discomfort, swelling, 
immobility due to stairs, and limited range of motion with 
walkways.  He takes prescription medication for swelling and 
tenderness.  Total knee replacement has been recommended.  
His physical therapy included exercises at home.  He wears a 
brace due to instability of the knee.  Daily assistance is 
necessary for certain activities.  He is unable to squat or 
stand for prolonged periods of time.  Walking is limited to 
approximately 100 yards.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

38 C.F.R. § 4.71a, Diagnostic Code 5257, pertains to other 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Slight impairment warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate knee 
impairment, and a 30 percent evaluation requires severe knee 
impairment.

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010). It states that degenerative (traumatic) 
arthritis established by X-ray findings is to be rated based 
on limitation of motion of the part affected. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2001).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, Diagnostic Code 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted. When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.

Full range of motion of the knee is present when there is 
flexion to 140 degrees and extension of 0 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  The new law revises 
the former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claims via 
the rating decisions and associated correspondence, and 
statement and supplemental statements of the case and 
associated correspondence issued since the veteran filed his 
claims.  The above documentation in the aggregate has 
informed the veteran of the rationale for the denial of his 
claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Additionally, the RO has considered the veteran's claims 
under the new law referable to the duty to assist the veteran 
as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  In August 2001, the RO specifically informed the 
veteran of the responsibilities under VCAA.  

Having determined that the duty to assist and notify has been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits.

Entitlement to a rating in excess of 
30 percent for left knee disability

The veteran's left knee disability is currently evaluated as 
30 percent disabling based on Diagnostic Code 5257.  However, 
the record shows that the 30 percent evaluation is based 
entirely upon severe recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  A 30 percent 
evaluation under Diagnostic Code 5257 represents the maximum 
schedular evaluation under this code.  Therefore, no greater 
benefit can flow to the veteran under Diagnostic Code 5257.

A higher additional rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to Diagnostic Code 5257.  Because 
Diagnostic Code 5257 is a code which is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, 
pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Thus, there is no statutory or regulatory basis for an award 
of an increased rating for the impairment of the left knee 
based on the schedular criteria.  Accordingly, the claim for 
a rating in excess of 30 percent for the left knee disability 
must be denied.

Entitlement to an initial evaluation in excess 
of 10 percent for left knee traumatic 
arthritis/limited motion 

The RO has also separately evaluated the veteran's left knee 
arthritis as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260.  The 10 
percent disability evaluation under this diagnostic code is 
predicated on painful or limited motion of a major joint.

The March and December 1998 VA examination reports revealed 
flexion to 90 degrees.  During the June 2000 VA examination, 
flexion was to 130 degrees.  The December 1998 VA examination 
of the left knee showed that there was crepitus, no effusion 
and no joint line tenderness.  

In order to warrant the next higher evaluation of 20 percent 
under Diagnostic Codes 5260 and 5261, the evidence must show 
leg flexion, which is limited to 30 degrees or extension 
limited to 15 degrees.  In this case, the evidence showing 
the veteran's "actual" range of motion does not support the 
criteria for a higher evaluation.

Consequently, the Board does not find that an evaluation in 
excess of 10 percent based on limitation of motion without 
consideration of pain or other factors, is warranted.  See 38 
C.F.R. § 4.71a.

The Board must also address whether a higher rating is 
warranted for limitation of motion based on additional 
disability caused by functional loss due to pain or other 
pathology.  Functional loss supported by adequate pathology 
is recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran testified that he experienced ongoing, constant, 
left knee pain.  He testified that he could no longer walk, 
squat, or climb stairs because of the degree of knee pain.  

Additionally, during his most recent examination, the veteran 
reported that his activities are severely limited due to 
functional loss of the left knee.  He reported flare-ups that 
occurred approximately 4-6 times per month.  In this regard 
the objective medical findings support the veteran's 
contention.  On examination his walk was described as 
waddling and slow.  There was painful movement with 
weightbearing.  Range of motion produced pain.  There was 
severe guarding during examination.  McMurray's test was 
positive and demonstrated severe guarding.  Apley's 
demonstrated severe guarding and pain.  He was unable to bend 
or squat.  Audible crepitus was noted.  

In light of the reported frequency of the flare-ups and the 
objective support for these findings as well as other 
pathologies, the Board is of the opinion that a 20 percent 
rating is warranted for limitation of motion due to pain, 
flare-ups, and other pathology.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, and 5260.  In 
addition, the Board notes that where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Given that this grant of benefits is based 
on 38 C.F.R. § 4.7, a rating higher than 20 percent based on 
the criteria for limitation of motion is not warranted. 

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not had the opportunity 
to specifically discuss staged ratings.  However, the Board 
finds that resolution of this appeal does not harm the 
veteran or his due process rights.  Initially, the RO did set 
forth what criteria were necessary for a higher rating, and 
the veteran had the opportunity to present evidence as well 
as testimony at hearings with regard to the pertinent 
criteria.  Additionally, for the reasons discussed above, a 
rating lower or higher than 20 percent for the service-
connected arthritis is not as of the grant of service 
connection, May 20, 1997.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation, but it did not grant increased compensation 
benefits on this basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, he has not required frequent inpatient care, 
nor has his left knee disability markedly interfered with his 
employment.  While the veteran has reported that his 
disability creates some limitations with his employment, the 
veteran has not submitted evidence indicating that his left 
knee disability affects his employability in ways not 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
left knee disability is denied.  

Entitlement to 20 percent for degenerative joint disease of 
the left knee with limited motion is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

